Order entered October 6, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00135-CR
                                No. 05-22-00136-CR

                     REGINALD DONELL RICE, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. F14-76788-R and F14-76789-R

                                       ORDER

      Before the Court is the State’s October 4, 2022 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order.


                                                 /s/   CRAIG SMITH
                                                       PRESIDING JUSTICE